Citation Nr: 1638184	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.

This matter initially came before the Board of Veterans' Appeals (Board) from October 2009 and April 2010 rating decisions issued by the RO.  

In October 2014, the Board remanded the appeal for additional development of the record. The development has been completed and the case has been returned to the Board for appellate consideration.

The Veteran's appeal originally included the issue of service connection for a throat disability, to include laryngitis. In February 2015, the RO granted service connection for recurrent laryngitis and assigned a noncompensable rating effective on August 11, 2009. The issue of service connection for a throat disability, to include laryngitis has been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

In October 2015, the Veteran expressed disagreement with the noncompensable rating assigned for the recurrent laryngitis in the February 2015 rating decision. The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue. The Board will not therefore accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Arteriosclerotic heart disease was not manifest during service or within one year of separation. Arteriosclerotic heart disease is not attributable to service.



CONCLUSION OF LAW

The criteria for service connection for arteriosclerotic heart disease are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in December 2009. The claim was last adjudicated in February 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 




The Veteran is in receipt of Social Security Administration (SSA) disability benefits for a back disorder. To the extent that records related to the SSA determination to award benefits for his back disorder have not been associated with the claims file, the records are not relevant to the issue of service connection for a heart disability. See Golz v. Shinseki, 590 F.3d 1317, 1321   (2010) (holding there is no duty to obtain SSA records when there is no evidence that they are relevant). 

In addition, the Veteran was afforded VA examination in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinion obtained in December 2014 are adequate to evaluate the claim for service connection, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in October 2014. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for VA examination to determine the nature and etiology of his heart disability. The Veteran underwent VA examination in December 2014 and the physician opined as to the nature and etiology of the Veteran's heart disability. Accordingly, there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arteriosclerotic heart disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 

3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arteriosclerotic heart disease is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The preponderance of the evidence is against a finding that the Veteran's arteriosclerotic heart disease onset during service or is attributable to disease or injury sustained during his period of service. The appeal will be denied. 

A June 1975 service treatment record reflects the Veteran's complaint of chest pain that onset approximately an hour earlier. 

In his pre-separation medical history questionnaire, the Veteran reported that he then had, or once had, shortness of breath, pain or pressure in the chest, chronic cough, palpitation or pounding heart, "heart trouble," and "high or low blood pressure." However, physical examination showed chest sounds were within normal limits. The June 1975 Report of Medical History documents the Veteran's complaint of "heart trouble." Otherwise, the service treatment records contain no complaints of, treatment for or diagnosis of a heart disability. However, the examining physician found that the Veteran's lungs, chest, and heart were all normal. The Veteran was assigned a "1" rating under the PULHES profile system, indicating that the Veteran's was then in a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H "); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) 

to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

Subsequent to service, a September 2009 report of VA heart examination documents a diagnosis of arteriosclerotic heart disease. The examiner noted the Veteran had a history of diabetes and hypertension with regard to the prompt to state the etiology of the heart disease, if known.

The December 2014 report of VA heart conditions examination documents a diagnosis of arteriosclerotic heart disease. The Veteran reported a history of coronary artery disease, reporting that he was hospitalized in 2004 or 2006 for chest pain and dyspnea and underwent coronary catheterization. He denied any history of heart attack but did note a history of congestive heart failure.

The physician reviewed the evidence of record, noting that the Veteran experienced recurrent episodes of chest and throat pressure associated with shortness of breath during his period of service. The physician noted that the Veteran continued to experience such episodes on a less frequent basis. The physician concluded that the episodes of chest and throat pressure were attributed to laryngitis and did not represent a current cardiac condition. The physician found that the Veteran's current cardiac disability onset after his period of service and was unrelated to any episodes of chest pressure (pain) described during service. Thus, the physician opined that it was less likely than not that the Veteran's current arteriosclerotic heart disease had its onset in service or was otherwise related to service. 

Though the Veteran has current arteriosclerotic heart disease, the preponderance of the evidence is against a finding of a linkage between the onset of arteriosclerotic heart disease and a period of service. Rather, the evidence shows that the Veteran's current arteriosclerotic heart disease had no etiological relationship to in-service complaints of chest pressure (or pain), having onset years after service. (See December 2014 VA examination report). The law recognizes that the passage of  many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, there is no evidence of arteriosclerotic heart disease in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arteriosclerotic heart disease) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of arteriosclerotic heart disease within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim are various general lay assertions. The Veteran is competent to state that he had chest pressure/pain in service. However, he is a lay person and is not competent to establish that he has current arteriosclerotic heart disease as a result. The Veteran is not competent to establish that his current arteriosclerotic heart disease had onset as a result of service. He is not competent to offer opinion as to etiology of any arteriosclerotic heart disease. The question regarding the diagnosis or etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (observing circumstances where lay evidence may be competent and probative).

The claim of entitlement to service connection for arteriosclerotic heart disease must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a heart disability, to include arteriosclerotic heart disease is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


